 170-DECISIONS- OF RATIONAL LABOR RI~1-LATI©NS BOARDAdler Metal Products Corporation,and,District-.No. 9,, Interna-tional Association of Machinists,AFL, Petitioner.Case No.1I- RC-2730. September 23,1955SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election i issued on- April28,1965, in the above proceeding, an electionbysecret ballot was con-ducted on May 26, 1955, under the direction and supervision of theRegional Director for the FourteenthRegion, amongthe employeesin the unit found appropriate by the Board. At the conclusion of theelection, the parties were furnished with a tally of ballots whichshowed that, of approximately 20 eligible voters, 6 cast ballots, all ofwhich were challenged.Thereafter, the Employer filed timely objections to the conduct ofthe election and conduct affecting the results of the election.Afterinvestigation, the Regional Director, on July 21, 1955, issued his re-port on challenged ballots and objections to conduct of election, inwhich he found the objections to be without merit and recommendedthat they be overruled.As to the challenged ballots, the RegionalDirector recommended that the challenges as to employees Holmes,Moore, Thomas, and Cotton be overruled and that the challenges as toCollins and Jones be sustained. Thereafter, the Employer filed timelyexceptions to the Regional Director's report.The Employer filed its objections to the election on June 3, 1955.On June 6, 1955, the chief. field examiner,byletter, requested specificinformation pertaining to employment records and detailed- evidenceto support the Employer's challenges and objections.-On June 13,1955, the Employer's attorney, by letter, replied to this request stating,in effect, that it was -his understanding that, under Section 102.61 ofthe Board's Rules and Regulations, only a short statement of reasonswas required in support of objections, and that therefore the Employerfelt it had complied with the necessary requirements.On June 14,1955, the chief law officer replied to this letter, pointing out that, Whileonly- a short statement of reasons is sufficient to serve, as anobjection,evidence in support of objections is required in the investigation ofobjections and that the burden is on the objecting party to produce allavailable evidence in support of the obj ections.At its close, this letterrequested that the information specified in the-June 6 letter be suppliedby June 21,1955. On June 18,1955, the Employer's attorney-replied,stating that he desired to be of every assistance to the Regional Di-rector, but that the Employer felt that he was entitled to a heating atwhich time he would present evidence necessary to support his objec-tions and requested that a date for hearing be set.1 Not reportedin printed volumes of Board Decisions and Orders.114 NLRB No. 40. ADLER METAL PRODUCTS CORPORATION171The Regional Director found that the Employer, although twice re-quested to supply available information or evidence in support of itsobjections, persistently refused to furnish such evidence, and that theEmployer took the position that it would produce such evidence onlyat a hearing.The Regional Director's investigation failed to discloseany evidence in support of the objections.Under these circumstances,he recommended that the objections be overruled.In its exceptions, the Employer contends,inter alia,that the Re-gional Director's recommendations should be set aside because the Em-ployer in its letter of June 18, did not refuse to furnish evidence nordid it state it would produce evidence only at a hearing.We find no merit in these exceptions. Under the circumstances setforth above, we believe that the Regional Director was justified in con-cluding that the Employer would not furnish evidence in support of itsobjections.Moreover, we note that, in its exceptions, the Employerstill fails to advert to any specific evidence in support of its objectionsand exceptions.As we stated in our recent decision inN. B. Liebman & Company,Inc.: 2The Board has consistently held that a party filing objections toan election is obligated-to furnish evidence in support of suchobjections, and that, unless such evidence is produced, the Re-gional Director is not required further to pursue his investiga-tion of such objections.'Furthermore when, after investigation,exceptions are filed to the Regional Director's report on objec-tions, the Board has held that it will overrule such objections un-less the exceptions advert to specific, substantial evidence con-troverting the Regional Director's conclusions'3Hincher Manufacturing Company,106 NLRB 1314.4Mai nian Baq Company,103 NLRB 456.Accordingly, we conclude that the Employer's objections and ex-ceptions' raise no substantial and material issues with respect to theelection.In this connection, we note that, while we do not reach themerits of the Employer's objections, the Regional Director's investi-gation revealed no evidence to support the objections.Accordingly,the objections are hereby overruled.The Employer challenged all six ballots cast at the election.TheRegionalDirector found that Gilfort Holmes, Orlander Moore,Willey Thomas, and Charles E. Cotton were all employees who wereworking for the Employer during the eligibility period and at thetime of the election.As to employee Cotton, he also found that theallegation that he was a member of the Petitioner, which the Em-ployer contended disqualified him from voting, had no bearing uponl2112 NLRB 88. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis right to vote.The Regional Director recommended that the chal-lenges to the ballots of these employees be overruled.The Employer,generally excepts to these findings and recommendations but advertsto no specific evidence in support of its exceptions.3Accordingly, weadopt the Regional Director's recommendation and overrule the chal-lenges to the ballots of these four employees 4As no exceptions were filed to the Regional Director's recommen-dations that challenges to the two other ballots cast by George Col-lins and John Jones be sustained, we sustain these challenges.[The Board directed that the Regional Director for the FourteenthRegion shall, within ten (10) days from the date of this Direction,open and count the ballots of Gilfort Holmes, Orlander Moore, WilleyThomas, and Charles E. Cotton and serve upon the parties a supple-mental tally of ballots.]"Although the Employer excepted to the Regional Director's recommendation to over-rule the challenge to the ballot of Collins, we assume that the Employer meant Cottonand not Collins,in view of the fact that the'Regional Director recommended that thechallenge to the ballot of Collins be sustained.National Foundry Company of New York,Inc.,112 NLRB 1214. In connection withthe challenge as to Cotton,we note that union membership has no bearing on an employee'seligibility to vote.A fundamental purpose of the Act is "protecting the exercise byworkers of full freedom of association,self-organization,and designation of representativesof their own choosing."(Section 1.)Pike Lumber Co., Inc.andInternational Union of OperatingEngineers,Local No. 83, AFL, Petitioner.Case No. 19-RC-16792.September 23, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was held before Patrick H. Walker, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Acting Chairman Rodgers andMembers Peterson and Leedom].Upon the entire,record in.this,case,,the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.-3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9114 NLRB No. 154.